DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed March 23, 2021.  Currently, claims 1-23 are pending.  Claim 24 has been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-23 in the paper filed  March 23, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to provisional application 62/679,086, filed June 1, 2018.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-6, 8, 10-15, 17-18, 21-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24).  
Rouhanifard teaches methods for exponentially amplifying the signal of a fluorescently labeled primary clampFISH probe (see slide 7)   Rouhanifard illustrates the ClampFISH method that relies upon hybridization, click and repeating.  A clampFISH probe is hybridizes to a target and a click chemistry agent is added.  Tertiary clampFISH probes are added.  Multiple copies of each secondary and tertiary clampFISH probes are provided (see illustration)(limitations of Claim 5).  It can be see, each of these 
  
    PNG
    media_image1.png
    90
    210
    media_image1.png
    Greyscale

The FISH signals illustrates in Slides 8, 9 are fluorophores (limitations of Claim 14).  The signals are detected by FISH, (see slide 11).  Rouhanifard teaches targets that are RNA (see slide 12, namely GFP mRNA and NEAT1 lncRNA).  The signal is amplified more than 10 fold (limitations of Claim 21, slide 8).  Rouhanifard teaches detection may be performed by flow cytometry or high-throughput microscopy (limitations of Claim 22)(slide 10-11) and expansion microscopy (limitations of Claim 23)(slide 13).    

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhanifard et al. (BioRxIv, “exponential fluorescent amplification of individual RNAs using clampFISH probes, pages 1-12, posted November 21, 2017).
Rouhanifard teaches a method for exponentially amplifying the signal of fluorescently labeled primary clampFISH probes.  Rouhanifard teaches a non-


    PNG
    media_image2.png
    215
    677
    media_image2.png
    Greyscale


A clampFISH probe is hybridizes to a target and a click chemistry agent is added.  Tertiary clampFISH probes are added.  Multiple copies of each secondary and tertiary clampFISH probes are provided (see illustration)(limitations of Claim 5).  It can be see, each of these probes binds adjacent regions of their targets (limitations of Claim 6, 8).  Rouhanifard teaches using fixed-froxen 4uM mouse kidney sections stained  (Figure 2)(limitations of Claim 2, 3).  Rouhanifard teaches cLampFISH signal grows exponentially across rounds of amplification.  Figure 1 illustrates 12 rounds of amplification (limitations of Claim 4). Rouhanifard teaches ClampFISH can be used to simultaneously multiplex 3 RNA targets (see Figure 3). Rouhanifard  teaches designing DNA probes that contain regions of complementarity to their target RNA as well as a terminal alkyne and azide moiety at the 5’ and 3’ ends (page 2)(limitations of Claim 16).  Rouhanifard teaches the click chemistry comprises an azide and an alkyne group 
  
    PNG
    media_image1.png
    90
    210
    media_image1.png
    Greyscale

The FISH signals relies upon fluorophores (figure 2 and 3)(limitations of Claim 14).  The signals are detected by FISH, (see Figure 1).  Rouhanifard teaches targets that are RNA (see Figure 3, namely HIST1H4E, LMNA mRNA and NEAT1 lncRNA).  The signal is amplified more than 10 fold (limitations of Claim 21)(page 4).  Rouhanifard teaches that at round 12, the mean signal per spot was 466 fold higher than in round 2.  Rouhanifard teaches detection may be performed by flow cytometry or high-throughput microscopy (limitations of Claim 22)(abstract) and expansion microscopy (limitations of Claim 23)(abstract).  ClampFISH signal enables detection with low magnification microscopy and expansion microscopy.  
Rouhanifard teaches clampFISH may be used specifically for probing difficult to image RNA subsets such as splicing junctions, short alternatively spliced variants or edited RNAS (page 8)(limitations of Claims 19-20).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24) in view of Lohman et al. (US 2014/0179539, June 26, 2014).
Rouhanifard teaches methods for exponentially amplifying the signal of a fluorescently labeled primary clampFISH probe (see slide 7)   Rouhanifard illustrates the 
  
    PNG
    media_image1.png
    90
    210
    media_image1.png
    Greyscale

The FISH signals illustrates in Slides 8, 9 are fluorophores (limitations of Claim 14).  The signals are detected by FISH, (see slide 11).  Rouhanifard teaches targets that are RNA (see slide 12, namely GFP mRNA and NEAT1 lncRNA).  The signal is amplified more than 10 fold (limitations of Claim 21, slide 8).  Rouhanifard teaches detection may be performed by flow cytometry or high-throughput microscopy (limitations of Claim 22)(slide 10-11) and expansion microscopy (limitations of Claim 23)(slide 13).    
Rouhanifard does not specifically teach detecting splice junctions using the circular amplification probes and click chemistry for ligation.  

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the click chemistry based circular amplification probe method of Rouhanifard to detect mRNA splice junctions and splicing variants.  Lohmann teaches the ligation of padlock probe ends allows splice junctions and splicing variants to be identified.  The ordinary artisan would have been motivated to use the mRNA detection method of Rouhanifard to detect and analyze splicing variants because splice variants are mRNAs diagnostic of cancers and conditions.  

Claims 1-14, 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5,942,391, August 24, 1999) in view of Zhang et al. (Zhang-II)(Anal Bioanal Chem, Vol. 409, pages 999-1005, Published online November 17, 2016).  

Zhang teaches a method of nucleic acid hybridizing a padlock probe to a target, where the 3’ and 5’ end of the probe hybridizes to the target in a circular probe structure.  The probe is then ligated to detect the target.  Figure 14 illustrates the hybridization signal amplification method (HSAM) using a circular target probe and three circular signal probes.  AB, CD and EF indicate nucleotide sequences in the linker regions that are complementary to the 3’ and 5’ nucleotides sequences of a circular signal probe (col. 5, lines 30-35, col 19-20).  The signal probes have been juxtaposed 

    PNG
    media_image3.png
    400
    619
    media_image3.png
    Greyscale

Zhang teaches the addition of the first CS-probe results in the binding of its 3’ and 5’ regions to the complementary regions of the linker of the circular amplification probe (limitations of Claim 8). The 3’ and 5’ regions of the CS-probe are joined by the ligating agent to form a closed circular CS-probe bound to the closed circular amplification probe.  Zhang teaches the method may be performed with a multiplicity of CS-probes having multiple pairs of complementary regions to form a large cluster of chained molecules on the target nucleic acid (col. 20, lines 30-40)(limitations of Claim 4).   Figure 14 illustrates two tertiary probes that bind to different regions of the target (limitations of Claims 5 and 6).  Zhang teaches the ligating agent may be an enzyme, eg. DNA ligase or a chemical (col 4, lines 8-9).   The probe may be DNA (limitations of Claim 16).  The use of a multiplicity of CS probes having multiple pairs of complementary regions, a large cluster of chained molecules is formed on the target nucleic acid (col. 20, lines 30-35).  Zhang teaches the oligonucleotide probes are 40-200 nucleotides in length (col 11, lines 15-20)(limitations of Claim 7). The CS-probe 
	Zhang teaches ligating the circular amplification probes with an enzyme such as a DNA or RNA ligase.  Zhang does not teach using click chemistry to “ligate” the circular probes.  
	However, Zhang-II teaches cyclizing two ends of a probe using click ligation.  Zhang-II teaches the click ligation relies upon Cu+ catalyzation in the cyclization reaction between specially designed 5’azide and 3’ alkyne tagged padlock probes (limitations of Claim 10-11).  The Cu+ catalyzes azide-alyne cycloaddition (CuAAC) which initiates the hyperbranched rolling circle amplification (limitations of Claim 13).  Zhang-II teaches click-chemistry may be used to ligate padlock probes (limitation of Claim 12).  The click-chemistry allows ligation via non-enzymatic means instead of E.coli DNA ligase.  The CuAAC reaction has outstanding selectivity (page 1004, col. 2).  
	Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the circular probe detection method of Zhang that relied upon ligating agents such as DNA ligase with the click chemistry ligation taught by Zhang-II.  Zhang-II specifically teaches click chemistry has outstanding selectivity.  Therefore, one of ordinary skill in the art could have substituted the click-.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5,942,391, August 24, 1999) in view of Zhang et al. (Zhang-II)(Anal Bioanal Chem, Vol. 409, pages 999-1005, Published online November 17, 2016) as applied to Claims 1-8, 10-14, 16-18, 21 above and further in view of Lohman et al. (US 2014/0179539, June 26, 2014). 
Neither Zhang nor Zhang-II specifically teach detecting splice junctions using the circular amplification probes and click chemistry for ligation.  
However, Lohmann specifically teaches analysis of splice junctions using ligation.  Lohmann teaches the RNA splint ligase may be used with molecular inversion probes (also known as padlock probe)(i.e. ligating ends of a probe).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the click chemistry based circular amplification probe method of Zhang and Zhang to detect mRNA splice junctions and splicing variants.  Lohmann teaches the ligation of padlock probe ends allows splice junctions and splicing variants to be identified.  The ordinary artisan would have been motivated to use the mRNA detection method of Zhang and Zhang-II to detect and analyze splicing variants because splice variants are mRNAs diagnostic of cancers and conditions.  


Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 9, 2021